


Exhibit 10.20

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

LEVEL 3 COMMUNICATIONS, LLC,

 

ICG TELECOM GROUP, INC.,

 

and

 

ICG COMMUNICATIONS, INC.

 

 

Dated as of April 1, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

THE PURCHASE

 

 

 

 

Section 1.01

Sale and Purchase of the Acquired Assets

 

 

 

 

Section 1.02

Excluded Assets

 

 

 

 

Section 1.03

Limited Assumption of Liabilities

 

 

 

 

Section 1.04

Excluded Liabilities

 

 

 

 

Section 1.05

Proration of Receivables

 

 

 

 

Section 1.06

Consents of Third Parties

 

 

 

 

Section 1.07

Purchase Price

 

 

 

 

Section 1.08

Allocation of Purchase Price

 

 

 

 

Section 1.09

The Closing

 

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

 

 

 

Section 2.01

Organization; Authority; Binding Obligation

 

 

 

 

Section 2.02

No Conflict; Required Filings and Consents

 

 

 

 

Section 2.03

Licenses; Compliance

 

 

 

 

Section 2.04

Financial Statements and Condition

 

 

 

 

Section 2.05

Intellectual Property

 

 

 

 

Section 2.06

Absence of Undisclosed Liabilities

 

 

 

 

Section 2.07

Absence of Certain Changes or Events

 

 

 

 

Section 2.08

Litigation; Disputes

 

 

 

 

Section 2.09

Taxes and Tax Matters

 

 

 

 

Section 2.10

Disclosure Schedule Documents

 

 

 

 

Section 2.11

Title to Assets

 

 

 

 

Section 2.12

Scope of Business

 

 

 

 

Section 2.13

Insurance

 

 

 

 

Section 2.14

Certain Contracts

 

 

 

 

Section 2.15

Brokers

 

 

 

 

Section 2.16

Receivables

 

 

 

 

Section 2.17

Minute Books and Financial Records

 

 

 

 

Section 2.18

Affiliate Transactions

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

 

 

 

Section 3.01

Organization; Authority; Binding Obligation

 

 

 

 

Section 3.02

No Conflict; Required Filings and Consents

 

 

 

 

Section 3.03

Litigation

 

 

 

 

Section 3.04

Funds

 

 

 

 

Section 3.05

Brokers

 

 

 

 

ARTICLE IV

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

 

 

 

Section 4.01

Conduct of Business of the Sellers

 

 

 

 

Section 4.02

Access and Information

 

 

 

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

 

 

 

Section 5.01

Appropriate Action; Consents; Filings

 

 

 

 

Section 5.02

Updated Disclosure; Breaches

 

 

 

 

Section 5.03

Public Announcements

 

 

 

 

Section 5.04

Collection of Receivables; Other Assets; Payment of Current Liabilities

 

 

 

 

Section 5.05

Mail

 

 

 

 

Section 5.06

Preservation of Books and Records

 

 

 

 

Section 5.07

No Negotiation; Other Transactions

 

 

 

 

Section 5.08

Excluded Customer Contracts

 

 

 

 

Section 5.09

Business Employees

 

 

 

 

Section 5.10

Acquired Assets and Excluded Assets

 

 

 

 

Section 5.11

Certain Tax Matters

 

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT

 

 

 

 

Section 6.01

Conditions to Obligations of Each Party Under This Purchase Agreement

 

 

 

 

Section 6.02

Additional Conditions to Obligations of the Buyer

 

 

 

 

Section 6.03

Additional Conditions to Obligations of the Sellers

 

 

 

 

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

 

 

 

 

Section 7.01

Termination

 

 

ii

--------------------------------------------------------------------------------


 

Section 7.02

Effect of Termination

 

 

 

 

Section 7.03

Amendment

 

 

 

 

Section 7.04

Extension; Waiver

 

 

 

 

ARTICLE VIII

SURVIVAL; INDEMNIFICATION

 

 

 

 

Section 8.01

Covenants and Agreements

 

 

 

 

Section 8.02

Indemnification

 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

 

Section 9.01

Notices

 

 

 

 

Section 9.02

Headings

 

 

 

 

Section 9.03

Severability

 

 

 

 

Section 9.04

Entire Agreement

 

 

 

 

Section 9.05

Assignment

 

 

 

 

Section 9.06

Parties in Interest

 

 

 

 

Section 9.07

Mutual Drafting

 

 

 

 

Section 9.08

Expenses

 

 

 

 

Section 9.09

Governing Law

 

 

 

 

Section 9.10

Counterparts

 

 

 

 

Section 9.11

Confidentiality

 

 

 

 

Section 9.12

Bulk Sales

 

 

 

 

Section 9.13

Assistance in Proceedings

 

 

 

 

Section 9.14

Further Assurances

 

 

 

 

ARTICLE X

DEFINITIONS

 

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of April 1, 2004 (“Purchase Agreement”),
among Level 3 Communications, LLC, a Delaware limited liability company (“Level
3” or the “Buyer”), ICG Communications, Inc. (“Parent”), a Delaware corporation,
ICG Telecom Group, Inc., a Colorado corporation (the “Company” and, together
with the Parent, the “Sellers”).

 

Recitals

 

WHEREAS, the Company is engaged in the Business (as defined in Article X
hereof);

 

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Sellers desire to sell to the Buyer, and the Buyer desires to purchase from the
Sellers, certain of the Sellers’ assets used or held for use in the conduct of
the Business;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this Purchase
Agreement, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows.

 

ARTICLE I
THE PURCHASE

 

SECTION 1.01     Sale and Purchase of the Acquired Assets.

 

Upon the terms and subject to the conditions of this Purchase Agreement, the
Sellers shall sell, transfer, assign, convey and deliver to the Buyer (or
Buyer’s designated assignee, as hereinafter provided), free and clear of any
Encumbrances, and the Buyer shall purchase and acquire from the Sellers, all of
their right, title to and interest in and to the following assets and properties
(collectively, the “Acquired Assets”), as the same may exist on the date of
conveyance thereof to Buyer:

 

(a)                                  all Customer Contracts set forth on
Schedule 1.01(a) (the “Assumed Customer Contracts”);

 

(b)                                 all Numbers used by Sellers in the conduct
of the Business, except for the Excluded Numbers, including, without limitation,
all Numbers delineated on Schedule 1.01(b), which Numbers shall be conveyed to
Buyer through local number portability or “LNP,” or, at Buyer’s option, by
assignment directly to Buyer (which assignment Sellers shall use all reasonable
efforts to effect);

 

(c)                                  the equipment delineated on Schedule
1.01(c), which such equipment includes all of the network access servers, or NAS
equipment, owned by Sellers and used, contemplated to be used, or held for use,
solely in the Business  (“Purchased Equipment”);

 

--------------------------------------------------------------------------------


 

(d)                                 subject to Section 1.05, all accounts
receivable arising from the Assumed Customer Contracts with respect to services
provided on or after the Closing Date, including (i) all trade accounts
receivable and other rights to payment from customers of the Sellers under the
Assumed Customer Contracts and the full benefit of all security for such
accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of the Sellers under the Assumed Customer
Contracts, (ii) all other accounts or notes receivable of the Sellers under the
Assumed Customer Contracts and all deposits with respect to such accounts or
notes receivable, (iii) any claim, remedy or other right related to any of the
foregoing (“Receivables”), and (iv) reciprocal compensation, if any, with
respect to each Number from and after the applicable Effective Date for such
Number;

 

(e)                                  all books and records to the extent related
to the Acquired Assets (“Books and Records”), including, without limitation,
client and customer lists and Records, referral sources, research and
development reports and Records, production reports and Records, service and
warranty Records, equipment logs, operating guides and manuals, environmental
Records, financial and accounting Records, creative materials, advertising
materials, promotional materials, studies, reports, correspondence and other
similar documents and Records;

 

(f)                                    all claims of Sellers against third
parties arising on and after the Closing Date relating to the Acquired Assets or
the Assumed Liabilities, whether choate or inchoate, known or unknown,
contingent or noncontingent; and

 

The Acquired Assets shall include such other contracts or assets as requested by
Buyer and which the Sellers and the Buyer reasonably determine are necessary for
the Buyer’s operation of the Business after the Closing Date, as the Sellers and
the Buyer may agree in writing by amendment to the schedules hereto.

 

SECTION 1.02     Excluded Assets.

 

Except as set forth in Section 1.01, none of the Sellers shall sell, transfer,
assign, convey or deliver to the Buyer any of its right, title to or interest in
or to any of its assets or properties (those assets and properties not conveyed
by the Sellers shall be referred to herein, collectively, as the “Excluded
Assets”).  Excluded Assets are not part of the sale and purchase contemplated by
this Purchase Agreement, are excluded from the Acquired Assets and shall remain
the property of the Sellers after the Closing Date.  Excluded Assets include,
without limitation, the following:

 

(a)                                  all assets that relate exclusively to any
business of the Sellers other than the Business, and any other assets of any of
the Sellers if such assets relate to any business other than the Business;

 

(b)                                 any contract, agreement, or arrangement not
expressly assumed by Buyer in writing;

 

2

--------------------------------------------------------------------------------


 

(c)                                  all Customer Contracts except for Assumed
Customer Contracts (the “Excluded Customer Contracts”), including, without
limitation, those set forth on Schedule 1.02(c);

 

(d)                                 the Sellers’ names and all related or
associated trade names, trade name rights, trademarks, trademark rights, service
marks and copyrights and all registrations and applications pending therefor;

 

(e)                                  all cash, cash deposits, performance bonds,
and other cash equivalents of the Sellers;

 

(f)                                    subject to Section 1.05, all Receivables
with respect to services provided under the Assumed Customer Contracts prior to
the Closing Date;

 

(g)                                 all equipment, gear, facilities, contracts
and other rights (other than the Purchased Equipment, the Numbers and the
Assumed Customer Contracts) held by Sellers and used to deliver services to
customers under the Assumed Customer Contracts;

 

(h)                                 all rights to refunds of Taxes paid by the
Sellers;

 

(i)                                     all Excluded Numbers;

 

(j)                                     all reciprocal compensation payable with
respect to each Excluded Number and with respect to each Retained Number until
the applicable Effective Date of each such Retained Number; and

 

(k)                                  all consideration received by, and all
rights of, the Sellers pursuant to this Purchase Agreement.

 

SECTION 1.03     Limited Assumption of Liabilities.

 

Buyer is not acquiring or otherwise assuming any Liability of Sellers with
respect to the Business or otherwise, except for any Liability under the Assumed
Customer Contracts that arises from Buyer’s obligations under the Assumed
Contracts on and after the Closing Date.  Buyer shall assume and thereafter pay,
perform and discharge, and shall from and after the applicable date of
conveyance of the Acquired Assets indemnify, defend and hold the Sellers
harmless from, any Liability under the Assumed Customer Contracts that arises
from Buyer’s obligations under the Assumed Customer Contracts on and after the
Closing Date (collectively, the “Assumed Liabilities”).  Such indemnity by the
Buyer shall survive the Closing.

 

SECTION 1.04     Excluded Liabilities.

 

(a)           Notwithstanding the provisions of Section 1.03 or any other
provision of this Purchase Agreement to the contrary, the Buyer shall not and
does not assume, agree to pay, perform or discharge any of the Liabilities of
the Sellers or the Business other than the Assumed Liabilities (those
Liabilities not assumed by the Buyer shall be referred to herein, collectively,
as the “Excluded Liabilities”).  The Excluded Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by the Sellers, and the Sellers shall from

 

3

--------------------------------------------------------------------------------


 

and after the Closing Date indemnify, defend and hold the Buyer harmless
therefrom.  Such indemnity by the Sellers shall survive the Closing.

 

(b)           Excluded Liabilities shall include, without limitation:

 

(i)                                     any Liabilities of the Sellers
associated with or arising out of any business other than the Business;

 

(ii)                                  any Liabilities with respect to the
Business or otherwise incurred by any of the Sellers for goods or services
provided prior to the Closing Date (including liabilities for service credits
claimed under Assumed Customer Contracts relating to service issues experienced
prior to the Closing Date);

 

(iii)                               any Liabilities for Taxes (regardless of
whether such Taxes are reserved) owed or required to be remitted by any of the
Sellers in respect of any periods prior to or after the date of conveyance of
the Acquired Assets to Buyer;

 

(iv)                              any employee-related Liabilities, including,
without limitation, any liability or obligation under any employee compensation
plan or other arrangement or collective bargaining agreement or other labor
contract associated with any employee of the Business or any Seller;

 

(v)                                 any Liabilities of the Sellers arising under
any credit agreement, credit facility, loan agreement or indenture;

 

(vi)                              any Environmental, Health and Safety
Liabilities arising out of or relating to the operation of the Business by the
Sellers or the current or former leasing, ownership or operation of real
property by the Sellers in connection with the Business;

 

(vii)                           any Liabilities arising under or relating to any
contract, arrangement or undertaking of the Sellers which is not an Assumed
Customer Contract (including, but not limited to, the Excluded Customer
Contracts);

 

(viii)                        any Liability with respect to any Accounts Payable
of Sellers;

 

(ix)                                any Liabilities to indemnify, reimburse or
advance amounts to any officer, director, employee, agent or Affiliate of either
Seller;

 

(x)                                   any Liabilities to distribute to any of
the Sellers’ shareholders, or otherwise apply all or any part of the
consideration received by the Sellers under this Purchase Agreement;

 

(xi)                                any Liability relating to or arising in
respect of the ownership or operation of any Excluded Asset;

 

4

--------------------------------------------------------------------------------


 

(xii)                             any Liabilities of the Sellers under this
Purchase Agreement or any other document executed by the Sellers in connection
with any of the transactions contemplated by this Purchase Agreement; and

 

(xiii)                          any Losses or Liabilities arising from or
relating to any claim or allegation brought by any stockholder of Parent in
connection with or involving the transactions contemplated by this Purchase
Agreement.

 

SECTION 1.05     Proration of Receivables.

 

(a)                                  To the extent any Receivable under an
Assumed Customer Contract relates in part to goods or services provided before
the Closing Date and in part to goods or services provided after the Closing
Date, each such Receivable (i) with respect to a customer that is invoiced at a
flat rate based on number of ports used in the billing cycle, shall be
proportioned as of 12:01 a.m., Mountain Time, on the Closing Date (the
“Proration Time”), based on the number of calendar days in the relevant billing
cycle to which the Receivable relates for which the Buyer, on the one hand,
provided goods or services after the Proration Time, including the day of
Closing (the “Buyer’s Receivables”), which shall be apportioned to the Buyer,
and for which the Sellers, on the other hand, provided goods or services prior
to the Proration Time, excluding the day of Closing, (the “Sellers’
Receivables”), which shall be apportioned to the Sellers, and (ii) with respect
to a customer that is invoiced based on actual usage during the billing cycle,
based on actual usage, pursuant to which usage by the customer before the
Proration Time shall be Sellers’ Receivables and usage from and after the
Proration Time shall be Buyer’s Receivables.

 

(b)                                 Sellers shall bill customers with respect to
Receivables that would be invoiced in April 2004 in accordance with its normal
billing practices in the ordinary course of business only (i) for March 2004
port usage for customers invoiced based on actual usage and (ii) for March 2004
port fees for customers that are invoiced in arrears at a flat rate per port
based on number of ports used.  Buyer shall bill customers with respect to
Receivables that would be invoiced in April 2004 for April 2004 port fees for
customers that are invoiced in advance at a flat rate per port based on number
of ports used.  Buyer shall also bill customers with respect to Receivables that
would be invoiced in May 2004 in accordance with its normal billing practices in
the ordinary course of business (i) for April 2004 port usage for customers
invoiced based on actual usage, (ii) for April 2004 port fees for customers that
are invoiced in arrears at a flat rate per port based on number of ports used,
and (iii) for May 2004 port fees for customers that are invoiced in advance at a
flat rate per port based on number of ports used.  The Sellers, on the one hand,
and the Buyer, on the other hand, shall be entitled to collect and retain those
funds so collected with respect to the Receivables for which it is obligated to
bill customers pursuant to this Section 1.05(b), subject to adjustment of the
Purchase Price in accordance with Sections 1.05(a) and 1.07.

 

5

--------------------------------------------------------------------------------


 

(c)                                  From and after the Closing Date, (i) Buyer
shall, within five (5) business days, remit to Sellers any monies, checks or
instruments of payment received from customers that reference or otherwise
relate to invoices sent by Sellers pursuant to Section 1.05(b) and (ii) Sellers
shall, within five (5) business days, remit to Buyer any monies, checks or
instruments of payment received from customers that reference or otherwise
relate to invoices sent by Buyer pursuant to Section 1.05.

 

SECTION 1.06     Consents of Third Parties.

 

To the extent required by any Assumed Customer Contract and with respect to each
Key Customer Contract, the Sellers shall seek the consent of the parties (other
than the Sellers) to each such Assumed Customer Contract with respect to the
assignment of such Assumed Customer Contract to the Buyer.  Notwithstanding
anything in this Purchase Agreement to the contrary, to the extent the
assignment of any Assumed Customer Contract shall require, in the Buyer’s
reasonable judgment, the consent of any party, this Purchase Agreement shall not
constitute a breach thereof or create rights in others not desired by the
Buyer.  During the Closing Period, the Sellers covenant and agree that they
shall each use commercially reasonable efforts to obtain written, unconditional
and irrevocable consents to the assignment to the Buyer of each such Assumed
Customer Contract from all parties (other than the Sellers) to such Assumed
Customer Contract, (each such consent, which shall be in form and substance
reasonably acceptable to Buyer, shall be referred to herein as a “Third Party
Consent”).  At the request of the Sellers, the Buyer shall use its commercially
reasonable efforts to assist the Sellers in such undertaking.

 

SECTION 1.07     Purchase Price.

 

The Purchase Price is $35 million (“Purchase Price”), adjusted and payable as
follows:

 

(a)                                  Adjustments:  The Purchase Price shall be
adjusted (the “Net Adjustment”) in connection with the distribution of the
Holdback pursuant to Section 1.07(c) as follows (as adjusted, the “Adjusted
Purchase Price”):

 

(i)                                     The Purchase Price shall be reduced by
the amount of Buyer’s Receivables which are invoiced by Sellers, regardless of
whether such Buyer’s Receivables are collected by Sellers.

 

(ii)                                  The Purchase Price shall be increased by
the amount of Sellers’ Receivables which are invoiced by Buyer regardless of
whether such Sellers’ Receivables are collected by Buyer.

 

(iii)                               The Purchase Price shall be decreased by the
amount of customer service credits and customer deposits assumed by Buyer.

 

(b)                                 Closing Date Payment:  All of the Purchase
Price except $10 million (the “Holdback”) shall be paid by Buyer to the Company
at Closing in immediately available funds by wire transfer to an account
designated by Company to Buyer in writing prior to the Closing Date.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Holdback:  The Holdback shall secure
Sellers’ performance of this Purchase Agreement and the Seller Ancillary
Agreements.  In the event Buyer suffers a Loss, or reasonably believes that it
will suffer, a Loss, Buyer shall have the right to offset the amount of such
Loss (or Buyer’s reasonable estimate thereof) from the Holdback to the extent it
is or believes it may reasonably be entitled to indemnification for such Loss
under Article VIII of this Agreement.  On the date three months after the
Closing Date, Buyer shall pay Sellers $5 million of the Holdback (i) less any
amount offset for Losses pursuant to Section 8.02(h) to the extent it is or
believes it may reasonably be entitled to indemnification for such Losses under
the terms of Article VIII of this Purchase Agreement, and (ii) further adjusted
up or down to reflect the Net Adjustment, in immediately available funds by wire
transfer to an account designated by Sellers to Buyer in writing prior thereto. 
On the date six months after the Closing Date, Buyer shall pay Sellers the
remaining amount of the Holdback, (i) after adjustment pursuant to the prior
sentence, (ii) less any additional amounts offset for Losses pursuant to
Section 8.02(h), to the extent Buyer is or believes it may reasonably be
entitled to indemnification for such Losses under the terms of Article VIII of
this Purchase Agreement, and (iii) further adjusted up or down to reflect any
additional Net Adjustment, in immediately available funds by wire transfer to an
account specified by Sellers to Buyer in writing prior to the date thereof.

 

SECTION 1.08     Allocation of Purchase Price.

 

The Adjusted Purchase Price and other relevant items shall be allocated among
the Acquired Assets in accordance with the rules of Section 1060 of the Code and
Treasury Regulations thereunder.  Such allocation shall be set forth on a
schedule which shall be prepared jointly and in good faith by the Buyer and
Sellers within 75 days following the payment of the Holdback.  All allocations
contained in such schedule shall be used by each party in preparing any filings
required pursuant to Section 1060 of the Code or any similar provisions of state
or local Law and all relevant Tax Returns, subject to adjustment to reflect
(x) the Sellers’ selling expenses as a reduction of sales proceeds, and (y) the
Buyer’s acquisition expenses as an addition to the Adjusted Purchase Price.

 

SECTION 1.09     The Closing.

 

(a)           Subject to the terms and conditions of this Purchase Agreement,
the closing of the transactions contemplated hereby (the “Closing”) shall take
place as soon as practicable (but, in any event, within two business days) after
the satisfaction or, if permissible, the waiver of the conditions set forth in
Article VI hereof (other than conditions which by their terms are to be
satisfied at the Closing) (the “Closing Date”), at the offices of Otten,
Johnson, Robinson, Neff & Ragonetti, P.C., 950 Seventeenth Street, Suite 1600,
Denver, Colorado, unless another date or place is agreed to in writing by the
parties hereto.

 

(b)           At the Closing, (i) Company shall deliver to the Buyer duly
executed instruments of transfer and assignment of the Assumed Customer
Contracts that, taken together with any necessary consents of third parties in
connection with such transfer and assignment, will be sufficient to vest in the
Buyer the interests in the Assumed Customer Contracts; (ii) Company

 

7

--------------------------------------------------------------------------------


 

shall convey such of the Numbers as it can through the consummation of any LNP
arrangements which have, as of the Closing Date, been finalized; (iii) the Buyer
shall deliver to Company duly executed instruments of assumption evidencing the
assumption by the Buyer of the Assumed Customer Contracts in accordance with the
terms of this Purchase Agreement; (iv) Company shall deliver to the Buyer duly
executed instruments of transfer and conveyance of the Purchased Equipment; and
(v) Company shall deliver to the Buyer duly executed instruments of transfer,
assignment, and conveyance of all other Acquired Assets.  The Buyer and Sellers
shall bear equally the cost of any documentary, stamp, sales, excise, transfer,
gross receipts or other Taxes (other than Income Taxes) payable in respect of
the sale of the Acquired Assets. The Sellers shall, subject to the Buyer’s
review and consent, which consent shall not be unreasonably withheld, pay such
Taxes to the applicable Taxing authority and prepare and file all Tax Returns
with respect to such Taxes, and Buyer shall, promptly after receipt of evidence
of Sellers’ payment thereof, reimburse Sellers for its half of such Taxes.

 

(c)           At the Closing, the Buyer and the Sellers shall execute (i) a
transition services agreement (the “Transition Services Agreement”)
substantially in the form set forth as Exhibit A hereto, and (ii) a
non-competition agreement (the “Non-Competition Agreement”) substantially in the
form set forth as Exhibit B hereto.

 

(d)           At the Closing, the Sellers shall deliver to the Buyer a
certificate certifying the accuracy of their representations and warranties in
all material respects as of the date of this Purchase Agreement and as of the
Closing in accordance with Section 6.02(a) and as to their compliance with and
performance of, in all material respects, their covenants and obligations to be
performed or complied with at or before the Closing in accordance with
Section 6.02(b).

 

(e)           At the Closing, the Buyer shall deliver to the Sellers a
certificate certifying the accuracy of its representations and warranties in all
material respects as of the date of this Purchase Agreement and as of the
Closing in accordance with Section 6.03(a) and as to its compliance with and
performance of, in all material respects, its covenants and obligations to be
performed or complied with at or before the Closing in accordance with
Section 6.03(b).

 

(f)            At the Closing, each Seller shall deliver to the Buyer a
certificate of the secretary of such Seller certifying and attaching all
requisite resolutions or actions of such Seller’s board of directors or other
governing body and shareholders approving the execution and delivery of this
Purchase Agreement and the consummation of the transactions contemplated hereby
and certifying to the incumbency and signatures of the officers of such Seller
executing this Purchase Agreement and any other document executed at the Closing
by such Seller.

 

(g)           At the Closing, the Buyer shall deliver to the Sellers a
certificate of the secretary of the Buyer certifying and attaching all requisite
resolutions or actions of the Buyer’s board of directors or other governing body
and shareholders approving the execution and delivery of this Purchase Agreement
and the consummation of the transactions contemplated hereby and certifying to
the incumbency and signatures of the officers of the Buyer executing this
Purchase Agreement and any other document executed at the Closing by the Buyer.

 

(h)           At the Closing, the Sellers shall deliver to Buyer an opinion of
counsel in form and substance acceptable to Buyer in its sole discretion.

 

8

--------------------------------------------------------------------------------


 

(i)            At the Closing, the Sellers shall deliver all originally executed
Assumed Customer Contracts.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as specifically set forth in the attached disclosure schedule delivered
by the Sellers to the Buyer (the “Business Disclosure Schedule”), acknowledging
that the Buyer is hereby, and in consummating the transactions contemplated
hereby will be, relying thereon, hereby jointly and severally represent and
warrant (which representation and warranty shall be deemed to include only the
disclosures with respect to the representation and warranty so specified or
specifically cross-referenced with respect to the disclosures in the Business
Disclosure Schedule) to the Buyer as follows, both as of the date hereof and as
of the Closing Date, unless otherwise specifically set forth herein:

 

SECTION 2.01     Organization; Authority; Binding Obligation.

 

(a)           The Business Disclosure Schedule contains a complete and accurate
list of the Sellers’ respective jurisdictions of incorporation or formation and
any other jurisdictions in which they are qualified to do business as a foreign
corporation.  Each of the Sellers is an entity duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, and has the full corporate or limited liability company power and
authority to execute and deliver this Purchase Agreement, to carry out the
transactions contemplated hereby, to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under the Business Contracts.  Each
Seller is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each state or other jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification, except where the
failure to be so qualified or be in good standing would not reasonably be
expected to have a Business Material Adverse Effect.  The execution and delivery
by the Sellers of this Purchase Agreement and all other agreements, instruments
or other documents to be executed by any of them in connection with any of the
transactions contemplated hereby, including the Transition Services Agreement
and the Non-Competition Agreement (collectively, the “Seller Ancillary
Agreements”), and the consummation by the Sellers of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action, and no other corporate or company proceedings on the part of
the Sellers are necessary to authorize this Purchase Agreement and the Seller
Ancillary Agreements or to consummate the transactions contemplated hereby and
thereby, including, without limitation, any consent, vote or other approval of
Parent’s stockholders.  The sale of the Acquired Assets hereunder is not part of
plan by Parent or its Board of Directors to sell all or substantially all of
Parent’s consolidated assets.

 

(b)           This Purchase Agreement has been duly executed and delivered by
the Sellers and constitutes a legal, valid and binding obligation of the
Sellers, enforceable in accordance with its terms, except as such enforceability
may be subject to the effects of any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws affecting

 

9

--------------------------------------------------------------------------------


 

creditors’ rights generally and subject to the effects of general equitable
principles (whether considered in a proceeding in equity or at law).

 

SECTION 2.02     No Conflict; Required Filings and Consents.

 

The execution, delivery and performance by the Sellers of this Purchase
Agreement and of all Seller Ancillary Agreements, and the consummation by the
Sellers of the transactions contemplated hereby and thereby, do not and will
not, directly or indirectly (with or without notice or lapse of time):
(i) conflict with, or violate any provision of, the certificate or articles of
incorporation or formation or the bylaws or operating agreement of any of the
Sellers; (ii) conflict with or violate any Law applicable to any of the Sellers;
(iii) conflict with, result in any breach of, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under
any Assumed Customer Contract; (iv) result in or require the creation or
imposition of any Encumbrance, or result in the acceleration of any
indebtedness, of any nature upon, or with respect to, any of the Acquired
Assets; (v) require any consent, approval, authorization or permit of, or filing
with or notification to, any Person not party to this Purchase Agreement other
than those consents that will have been obtained as of the Closing; or
(vi) result in or give rise to any penalty, forfeiture, termination, right of
termination, amendment, cancellation or restriction under any Assumed Customer
Contract.

 

SECTION 2.03     Licenses; Compliance.

 

(a)           Each of the Sellers is, and since January 1, 2003 has been, in
possession of all Licenses necessary for it to own, lease and operate the
Business and to carry on the Business as presently conducted (the “Business
Licenses”), except where the failure to possess any such Business License would
not reasonably be expected to have a Business Material Adverse Effect.  None of
the Sellers is in violation of or default under any Business License, except for
any such violation or default that would not reasonably be expected to have a
Business Material Adverse Effect.

 

(b)           Each of the Sellers is, and since January 1, 2003 has been, in
full compliance with all Laws that are applicable to the conduct or operation of
the Business or the ownership or use of the Acquired Assets, except where the
failure so to comply would not reasonably be expected to have a Business
Material Adverse Effect.

 

(c)           The Sellers have not, in connection with the Business, received,
since January 1, 2003, any written notice or other written communication of any
actual, alleged or potential violation of, or failure to comply with, any Laws,
or of any actual, alleged or potential obligation on the part of the Sellers to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature, except violations, failures or obligations that would not reasonably
be expected to have a Business Material Adverse Effect.

 

(d)           All returns, reports, statements and other documents required to
be filed by each of the Sellers with any Governmental Entity in connection with
the Business have been filed and complied with and are true, correct and
complete (and any related fees required to be paid have been paid in full),
except where the failure of any of the foregoing would not reasonably be
expected to have a Business Material Adverse Effect.  To the Knowledge of the
Sellers, all

 

10

--------------------------------------------------------------------------------


 

written Records relating to the Business Licenses or the Business have been
maintained in accordance with good business practices and the rules of any
Governmental Entity and are maintained at the appropriate Seller, except where
the failure so to maintain would not reasonably be expected to have a Business
Material Adverse Effect.

 

(e)           Since January 1, 2003, the Company has been the sole provider of
all services to customers purchasing services from the Business, and has been
the only Person that has presented bills to customers relating to the Business.

 

SECTION 2.04     Financial Statements and Condition

 

(a)           Prior to the Closing Date, Sellers have delivered to Buyer the
audited consolidated balance sheets and statements of income, changes in
stockholders’ equity, and cash flow as of and for the fiscal year ended December
31, 2003 for Parent and its subsidiaries (the “Most Recent Financial
Statements”).  The Most Recent Financial Statements (including the notes
thereto) have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, present fairly the financial
condition of Parent and its subsidiaries as of such date and the results of
operations of Parent and its subsidiaries for such periods, are correct and
complete, and are consistent with the books and records of Parent and its
subsidiaries (which books and records are correct and complete).

 

(b)           Immediately after giving effect to the consummation of the
transactions contemplated hereby, Parent  and its subsidiaries, will (i) be able
to pay their respective debts as they become due, and their respective
properties will have a fair saleable value determined on a going concern basis
greater than the amounts required to pay their respective debts (including a
reasonable estimate of the amount of all known contingent liabilities), and (ii)
have adequate capital to conduct their respective businesses.  No action has
been taken nor any obligation incurred by Sellers in connection with the
transactions contemplated hereby, or by any of their Affiliates at either of
their direction, with the intent to hinder, delay or defraud any of their
respective present or future creditors.

 

SECTION 2.05     Intellectual Property.

 

Each of the Sellers has valid right, title and interest in, or a valid and
binding license or similar right to use, all material Intellectual Property used
or held for use by any such Seller in connection with the Business or necessary
for the operation of the Business (“Business Intellectual Property”).  None of
the Sellers (a) has defaulted under any license to use Business Intellectual
Property or (b) is the subject of or a party to any proceeding or litigation for
infringement of any Intellectual Property in connection with the operation of
the Business, other than a default, proceeding or litigation that would not
reasonably be expected to have a Business Material Adverse Effect.  Sellers have
no patents used in connection with the Business and, to the Knowledge of the
Sellers, there are no infringements of any patents of other Persons in
connection with the operation of the Business.

 

SECTION 2.06     Absence of Undisclosed Liabilities.

 

There are no Liabilities associated with or arising out of the Business
conducted with the Acquired Assets other than (i) those Liabilities reflected,
or reserved against, in the Most Recent

 

11

--------------------------------------------------------------------------------


 

Financial Statements, (ii) Liabilities arising in accordance with the terms of
the Business Contracts of a nature not required under GAAP to be reflected, or
reserved against, in the Most Recent Financial Statements, and (iii) Liabilities
arising after December 31, 2003 in the Ordinary Course of Business, none of
which will be assumed by Buyer except to the extent any Liability under an
Assumed Contract constitutes an Assumed Liability.

 

SECTION 2.07     Absence of Certain Changes or Events.

 

Since December 31, 2003, (a) there has been no adverse change, and no change
except in the Ordinary Course of Business, in the business, operations or
condition (financial or otherwise) of the Business, except such changes that
would not reasonably be expected to have a Business Material Adverse Effect,
(b) the Business has been conducted in all material respects substantially in
the manner theretofore conducted and only in the Ordinary Course of Business
(excluding the incurrence of reasonable and customary liabilities related to
this Purchase Agreement and the Seller Ancillary Agreements and the transactions
contemplated hereby and thereby), and (c) none of the Sellers has taken any
action or omitted to take any action, which, if taken or omitted after the date
hereof, would violate Section 4.01, except for actions or omissions that would
not reasonably be expected to have a Business Material Adverse Effect.

 

SECTION 2.08     Litigation; Disputes.

 

There are no actions, suits, claims, arbitrations, proceedings or investigations
pending or, to the Knowledge of the Sellers, threatened against any of the
Sellers in respect of the Business, the Acquired Assets, the Assumed Liabilities
or the transactions contemplated hereby, at law or in equity, or before or by
any court, arbitrator or Governmental Entity, domestic or foreign, except for
actions, suits, claims, arbitrations, proceedings or investigations that would
not reasonably be expected to (i) have a Business Material Adverse Effect or
(ii) prevent the consummation of the transactions contemplated hereby.  None of
the Sellers is (i) operating under or subject to any order (except for orders
that Persons similarly situated, engaged in similar businesses and owning
similar assets are operating under or subject to), award, writ, injunction,
decree or judgment of any court, arbitrator or Governmental Entity, or (ii) in
default with respect to any order, award, writ, injunction, decree or judgment
of any court, arbitrator or Governmental Entity, except for orders, awards,
writs, injunctions, decrees, judgments or defaults that would not reasonably be
expected to (iii) have a Business Material Adverse Effect or (iv) prevent the
consummation of the transactions contemplated hereby.  To the Knowledge of the
Sellers, no officer, director, agent or employee of a Seller is subject to any
order that prohibits such officer, director, agent or employee from engaging in
or continuing any conduct or activity relating to the Business, except for
orders that would not reasonably be expected to have a Business Material Adverse
Effect.

 

SECTION 2.09     Taxes and Tax Matters.

 

(a)           The Sellers have duly and timely filed all Business Tax Returns
required to be filed by the Sellers and all such Business Tax Returns are true
and complete in all material respects, in each case.  The Sellers have paid all
Taxes with respect to the Business which are due or claimed to be due by any
Taxing authority, other than those Taxes currently in good faith

 

12

--------------------------------------------------------------------------------


 

dispute (without regard to whether or not such Taxes are shown as due on any
Business Tax Returns).

 

(b)           Section 2.09 of the Business Disclosure Schedule lists all
Business Tax Returns that have been examined by the relevant Taxing authorities,
and all deficiencies proposed as a result of such examinations, all of which
have been paid.  There is no action, suit, proceeding, audit, investigation or
claim pending or, to the Knowledge of the Sellers, threatened in respect of any
Taxes relating to the Business for which a Seller is or may become liable, nor
has any deficiency or claim for any such Taxes been proposed, asserted or, to
the Knowledge of the Sellers, threatened.

 

(c)           None of the Sellers is subject to a Business Contract relating to
the sharing, allocation or payment of, or indemnity for, Taxes relating to the
Business (other than a Business Contract the only parties to which are the
Sellers).

 

(d)           The Sellers have complied in all material respects with all rules
and regulations relating to the collection and withholding of Taxes relating to
the Business.

 

SECTION 2.10     Disclosure Schedule Documents.

 

True and complete copies of all documents listed in the Business Disclosure
Schedule have been made available to the Buyer prior to the execution of this
Purchase Agreement.  No representation or warranty made by the Sellers in
Article II of this Purchase Agreement (as qualified by the Business Disclosure
Schedule) or in the Seller Ancillary Agreements, as of the date when made or
deemed made for purposes of this Purchase Agreement, contains or will contain
any untrue statement of material fact or omits or will omit to state any
material fact required to be disclosed by the terms of such representation or
warranty.

 

SECTION 2.11     Title to Assets.

 

Each of the Sellers has good and marketable title to or a valid leasehold
interest or valid contractual right in all of the assets and properties relating
to the Business which it purports to own and which are material to the Business,
free and clear of all Encumbrances other than statutory liens for property Taxes
on Purchased Equipment located in Arapahoe County, Colorado for the year 2000. 
On the Closing Date, the Buyer will receive good and marketable title to or a
valid contractual right in, all of the Acquired Assets, free and clear of all
Encumbrances.  Except as set forth on Schedule 2.11, none of the Purchased
Equipment is subject to any maintenance agreement or to any software license. 
The Purchased Equipment includes all of the network access servers, or NAS
equipment, owned by Sellers, and used, contemplated to be used, or held for use,
solely in the Business.

 

SECTION 2.12     Scope of Business.

 

None of the Business is performed or provided outside of the United States.

 

13

--------------------------------------------------------------------------------


 

SECTION 2.13     Insurance.

 

(a)           Each of the Sellers is insured with financially responsible
insurers in such amounts and against such risks and losses as are customary for
companies conducting business as conducted by the Sellers.  Since January 1,
2003, no Seller has received notice of cancellation or termination with respect
to any material insurance policy of such Seller which has not been cured, except
for notices which would not reasonably be expected to have a Business Material
Adverse Effect.  The insurance policies of the Sellers are valid and enforceable
policies, except to the extent that such invalidity or unenforceability would
not reasonably be expected to have a Business Material Adverse Effect.

 

(b)           The Sellers have not received (i) any refusal of coverage or any
written notice that a defense will be afforded with reservations of rights or
(ii) any written notice of cancellation or any other indication that any
insurance policy is no longer in full force or effect or that the issuer of any
insurance policy is not willing or able to perform its obligations thereunder,
except for such refusals, notices or indications that would not reasonably be
expected to have a Business Material Adverse Effect.  The Sellers have paid all
premiums due from the Sellers, and have otherwise performed all of their
obligations, under each insurance policy relating to the Business to which a
Seller is a party or that provides coverage to the Sellers, and have given
notice to the insurer of all claims that may be insured thereby, except for
failures to pay or give notice that would not reasonably be expected to have a
Business Material Adverse Effect.

 

SECTION 2.14     Certain Contracts.

 

(a)           The Business Disclosure Schedule sets forth a list, as of the date
hereof, of all contracts, agreements and commitments which are material to the
Business to which any of the Sellers is a party or by which any of the Sellers
may be bound (the “Business Contracts”).  Except as set forth on Schedule 2.14,
the Sellers have provided to the Buyer true, correct and complete copies of all
Assumed Customer Contracts, as in effect as of the date hereof.  There are no
customer contracts or other understandings or arrangements for the provision of
services in the Business except as provided in the Assumed Customer Contracts
and the Excluded Customer Contracts.  Except as set forth in the Business
Disclosure Schedule, neither Sellers nor their Affiliates provide any services
under the Assumed Customer Contracts other than dial-up Internet access.  All of
the Assumed Customer Contracts are valid and in full force and effect except to
the extent that such invalidity or failure to be in full force and effect would
not reasonably be expected to have a Business Material Adverse Effect, and none
of the Sellers, nor (to the Sellers’ Knowledge) any other Person that is a party
to any Assumed Customer Contract has violated any provision of, or committed or
failed to perform any act which with or without notice, lapse of time or both
would constitute a default under the provisions of, any Assumed Customer
Contract, except for defaults which would not reasonably be expected to result
in a Business Material Adverse Effect.  To the best of Sellers’ Knowledge, there
is no Customer MAC threatened, proposed or pending.

 

(b)           There are no agreements or arrangements pursuant to which any
Person is or may be entitled to receive any of the revenues or earnings, or any
payment based thereon or calculated in accordance therewith, of the Business,
other than employee bonus compensation (including, without limitation, sales
commission arrangements) entered into in the Ordinary Course of Business.

 

14

--------------------------------------------------------------------------------


 

(c)           To Sellers’ Knowledge, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with or result in a breach of, or give the Sellers or other Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any Assumed
Customer Contract, except for events or circumstances that would not reasonably
be expected to have a Business Material Adverse Effect.

 

(d)           The Sellers have not given to or received from any other Person
any written notice or other written communication (or, to Sellers’ Knowledge,
oral communication) regarding any actual or alleged violation or breach of, or
default under, any Assumed Customer Contract, except for notices or
communications that would not reasonably be expected to have a Business Material
Adverse Effect.

 

(e)           None of the Sellers has made any oral or written promise to modify
any Assumed Customer Contract in any material respect other than in connection
with the transactions contemplated by this Purchase Agreement as set forth on
the Business Disclosure Schedule.

 

SECTION 2.15     Brokers.

 

Except for Gleacher Partners, no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Purchase Agreement based upon arrangements
made by or on behalf of the Sellers or any of their respective Affiliates. 
Buyer will not  become liable for any such fees.  Sellers shall indemnify Buyer
and hold Buyer harmless from any and all fees or expenses claimed by Gleacher
Partners.

 

SECTION 2.16     Receivables.

 

The Receivables, as of the Closing, will represent valid obligations arising
under Assumed Customer Contracts and will relate to sales actually made or
services actually performed by the Sellers in the Ordinary Course of Business. 
To the Knowledge of the Sellers, there is no contest, claim, defense or right of
setoff involving a material amount under any Assumed Customer Contract with any
account debtor of a Receivable relating to the amount or validity of such
Receivable.

 

SECTION 2.17     Minute Books and Financial Records.

 

The Sellers have provided to the Buyers all material portions of the minute
books of the Sellers relating to the Business.  Those portions of the minute
books of the Sellers relating to the Business are complete and accurate in all
material respects.  The books of account and other financial Records of the
Sellers with respect to the Business, all material portions of which have been
made available to the Buyer, are complete and correct in all material respects
and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices.

 

15

--------------------------------------------------------------------------------


 

SECTION 2.18     Affiliate Transactions

 

Each transaction relating to the Business, between a Seller, on the one hand,
and any director, officer, or employee of a Seller or a shareholder of the
Parent (or any trust, partnership, limited liability company or corporation in
which any of such directors, officers, employees or shareholders has or has had
an interest), on the other hand, that was consummated on or after March 31, 2001
(a “Related Party Transaction”), was made on terms that are at least as
favorable to such Seller as would be available with independent third parties
dealing at arm’s length.  The Business Disclosure Schedule contains a list of
all Assumed Customer Contracts involving a Related Party Transaction.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE BUYER

 

The Buyer, acknowledging that the Sellers are hereby, and in consummating the
transactions contemplated hereby, relying thereon, hereby represents and
warrants to the Sellers as follows, both as of the date hereof and as of the
Closing Date, unless otherwise specifically set forth herein:

 

SECTION 3.01     Organization; Authority; Binding Obligation.

 

(a)           The Buyer is a limited liability company duly formed, validly
existing and in good standing under the Laws of the jurisdiction of its
formation, and has the full corporate limited liability company power and
authority to execute and deliver this Purchase Agreement, to carry out the
transactions contemplated hereby, to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under the Buyer Contracts.  The
execution and delivery by the Buyer of this Purchase Agreement and all other
agreements, instruments or other documents to be executed by the Buyer in
connection with any of the transactions contemplated hereby (the “Buyer
Ancillary Agreements”), and the consummation by the Buyer of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action, and no other corporate company proceedings on the part of the
Buyer are necessary to authorize this Purchase Agreement and the Buyer Ancillary
Agreements or to consummate the transactions contemplated hereby and thereby.

 

(b)           This Purchase Agreement has been duly executed and delivered by
the Buyer and constitutes a legal, valid and binding obligation of the Buyer,
enforceable in accordance with its terms, except as such enforceability may be
subject to the effects of any applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar Laws affecting creditors’
rights generally and subject to the effect of general equitable principles
(whether considered in a proceeding in equity or at law).

 

SECTION 3.02     No Conflict; Required Filings and Consents.

 

The execution, delivery and performance by the Buyer of this Purchase Agreement
and all Buyer Ancillary Agreements, and the consummation by the Buyer of the
transactions contemplated hereby and thereby, do not and will not, directly or
indirectly (with or without notice or lapse of time): (i) conflict with, or
violate any provision of, the certificate of

 

16

--------------------------------------------------------------------------------


 

incorporation or organization, the bylaws or operating agreement of the Buyer;
(ii) conflict with or violate any Law applicable to the Buyer; (iii) conflict
with, result in any breach of, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under any contract,
agreement or commitment to which the Buyer or any of its Subsidiaries is a party
or by which the Buyer or any of its Subsidiaries may be bound (a “Buyer
Contract”); (iv) result in or require the creation or imposition of any
Encumbrance, or result in the acceleration of any indebtedness, of any nature
upon, or with respect to, the Buyer or any of its Subsidiaries or any of their
respective assets; (v) except for the obtaining of any Third Party Consents,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Person not party to this Purchase Agreement; or (vi) result
in or give rise to any penalty, forfeiture, termination, right of termination,
amendment, cancellation, or restriction under any Buyer Contract.

 

SECTION 3.03     Litigation.

 

There are no actions, suits, claims, arbitrations, proceedings or investigations
pending or, to the knowledge of the Buyer, threatened against the Buyer or its
Subsidiaries in respect of their respective businesses or assets or the
transactions contemplated hereby, at law or in equity, or before or by any
court, arbitrator or Governmental Entity, domestic or foreign, except for
actions, claims, arbitrations, proceedings or investigations that would not
reasonably be expected to have a Buyer Material Adverse Effect or to prevent the
consummation of the transactions contemplated hereby.  Neither the Buyer nor its
Subsidiaries is (i) operating under or subject to any order (except for orders
that Persons similarly situated, engaged in similar businesses and owning
similar assets are operating under or subject to), award, writ, injunction,
decree or judgment of any court, arbitrator or Governmental Entity, or (ii) in
default with respect to any order, award, writ, injunction, decree or judgment
of any court, arbitrator or Governmental Entity, except for orders, awards,
writs, injunctions, decrees, judgments or defaults that would not reasonably be
expected to have a Buyer Material Adverse Effect or to prevent the consummation
of the transactions contemplated hereby.

 

SECTION 3.04     Funds.

 

The Buyer has available, and will have available on the dates such payments are
due, funds sufficient to pay the Adjusted Purchase Price and to pay or otherwise
discharge the Assumed Liabilities pursuant to Article I of this Purchase
Agreement.

 

SECTION 3.05     Brokers.

 

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Purchase Agreement based upon arrangements made by or on behalf of the Buyer or
any of its Affiliates.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV
COVENANTS RELATING TO CONDUCT OF BUSINESS

 

SECTION 4.01     Conduct of Business of the Sellers.

 

The Sellers hereby covenant and agree that, from the date of this Purchase
Agreement until the Closing Date, unless expressly contemplated by this Purchase
Agreement or consented to in writing by the Buyer, they will (i) carry on the
Business only in the Ordinary Course of Business in all material respects and
(ii) use their reasonable efforts to preserve substantially intact the business
organizations and assets of the Business, to maintain the rights and franchises
of the Business, to maintain the current relationships of the Business with
current customers, suppliers, licensors, licensees and others having business
dealings with the Business, and to keep in full force and effect liability
insurance for the Business comparable in amount and scope of coverage to that
currently maintained.  Without limiting the generality of the foregoing, except
as otherwise expressly contemplated by this Purchase Agreement, or as consented
to in writing by the Buyer (which consent will not be unreasonably withheld),
from the date of this Purchase Agreement until the Closing Date, the Sellers
shall not:

 

(a)           sell, lease, exchange, mortgage, pledge, transfer or otherwise
subject to any Encumbrance or otherwise dispose of any of the assets of the
Business, except for sales or other dispositions in the Ordinary Course of
Business and sales or other dispositions of any Excluded Assets (but only to the
extent that such sales or other dispositions do not result in a Business
Material Adverse Effect);

 

(b)           (i) incur by or on behalf of the Business any indebtedness for
borrowed money or guarantee by or on behalf of the Business any indebtedness of
another Person (other than the Sellers), guarantee by or on behalf of the
Business any debt securities of another Person (other than the Sellers), enter
into any “keep well” or other agreement to maintain any financial statement
condition of another Person (other than the Sellers) by or on behalf of the
Business or enter into any agreement by or on behalf of the Business having the
economic effect of any of the foregoing, except for short-term borrowings
incurred in the Ordinary Course of Business, or (ii) make any loans, advances or
capital contributions to, or investments in, any other Person by or on behalf of
the Business other than intra-group loans, advances, capital contributions or
investments between or among the Sellers and other than the extension of credit
to customers of the Business in the Ordinary Course of Business;

 

(c)           except in the Ordinary Course of Business, waive, release or
assign any material rights or claims, or modify, amend or terminate any Assumed
Customer Contract;

 

(d)           enter into any Business Contract with a customer or vendor of the
Business;

 

(e)           change the fundamental architecture or infrastructure of the
network of the Business in any material respect; or

 

(f)            authorize, or commit or agree to do, any of the foregoing.

 

SECTION 4.02     Access and Information.

 

Between the date hereof and the Closing, the Sellers shall (i) afford to the
Buyer and its officers, employees, accountants, consultants, legal counsel and
other representatives reasonable access during normal business hours, subject to
reasonable advance notice, to all of the properties, agreements, books, Records
and personnel of the Business and (ii) furnish promptly to the Buyer all
information in the Sellers’ possession concerning the business, operations,

 

18

--------------------------------------------------------------------------------


 

prospects, condition (financial or otherwise), assets, liabilities and personnel
of the Business as the Buyer may reasonably request.  The Sellers shall not be
required to provide access to or to disclose information where such access or
disclosure would be prohibited or otherwise limited by any Law or agreement.

 

ARTICLE V
ADDITIONAL AGREEMENTS

 

SECTION 5.01     Appropriate Action; Consents; Filings.

 

(a)           Upon the terms and subject to the conditions set forth in this
Purchase Agreement, from the date of this Purchase Agreement until the Closing
Date, the Sellers and the Buyer shall use their respective reasonable efforts to
take, or cause to be taken, all appropriate action, and do, or cause to be done,
and to assist and cooperate with the other parties in doing all things
necessary, proper or advisable under applicable Law or otherwise to consummate
and make effective the transactions contemplated hereby as promptly as
practicable, including (i) executing and delivering any additional instruments
necessary, proper or advisable to consummate the transactions contemplated by,
and to carry out fully the purposes of, this Purchase Agreement, and
(ii) obtaining from any Governmental Entities any Licenses or consents required
to be obtained or made by the Buyer or the Sellers in connection with the
authorization, execution and delivery of this Purchase Agreement and the
consummation of the transactions contemplated hereby.  The Sellers and the Buyer
shall furnish to each other all information required for any application or
other filing to be made pursuant to the rules and regulations of any applicable
Law in connection with the transactions contemplated hereby.

 

(b)           From the date of this Purchase Agreement until the Closing Date,
the Sellers and the Buyer shall each give any notices to third parties, and the
Sellers and the Buyer shall use their reasonable efforts to obtain any third
party consents, approvals or waivers (i) necessary, proper or advisable to
consummate the transactions contemplated hereby, (ii) disclosed or required to
be disclosed in the Business Disclosure Schedule, or (iii) required to prevent a
Business Material Adverse Effect from occurring prior to or after the Closing
Date or a Buyer Material Adverse Effect from occurring prior to or after the
Closing Date.

 

(c)           From the date of this Purchase Agreement until the Closing Date,
the Sellers and the Buyer shall promptly notify each other in writing of any
pending or, to the Knowledge of the Sellers or the Buyer, threatened action,
proceeding or investigation by any Governmental Entity or any other Person
(i) challenging or seeking damages in connection with the transactions
contemplated hereby or (ii) seeking to restrain or prohibit the consummation of
the transactions contemplated hereby or otherwise limit the right of the Buyer
or its Subsidiaries to own or operate all or any portion of the Business or the
Acquired Assets.  The Sellers and the Buyer each shall cooperate, at their own
cost and expense, with each other in defending any such action, proceeding or
investigation, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed.

 

19

--------------------------------------------------------------------------------


 

SECTION 5.02     Updated Disclosure; Breaches.

 

(a)           From and after the date of this Purchase Agreement until the
Closing Date, the Sellers shall promptly notify the Buyer by written update to
the Business Disclosure Schedule of (i) any representation or warranty made by
the Sellers in connection with this Purchase Agreement becoming untrue or
inaccurate in any material respect, (ii) the occurrence, or non-occurrence, of
any event the occurrence, or non-occurrence, of which would be likely to cause
any condition to the obligations of any party to effect the transactions
contemplated hereby not to be satisfied, or (iii) the failure of any party to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it pursuant to this Purchase Agreement which would be likely to
result in any condition to the obligations of any party to effect the
transactions contemplated hereby not to be satisfied; provided, however, that
the delivery of any notice pursuant to this Section 5.02(a) shall not (x) cure
any breach of any representation or warranty requiring disclosure of such matter
prior to the date of this Purchase Agreement, (y) modify the requirement that,
except as expressly provided in this Purchase Agreement, representations and
warranties made as of the date of this Purchase Agreement shall also be true and
correct as of the Closing Date or (z) otherwise limit or affect the rights and
remedies available hereunder to the Buyer; provided, further, that by
participating in the Closing Buyer shall be deemed to waive any breach specified
in any notice delivered pursuant to this Section 5.02(a) only to the extent that
such breach results in Losses to the Buyer in excess of $250,000.

 

(b)           From and after the date of this Purchase Agreement until the
Closing Date, the Buyer shall promptly notify the Sellers in writing of (i) any
representation or warranty made by the Buyer in connection with this Purchase
Agreement becoming untrue or inaccurate in any material respect, (ii) the
occurrence, or non-occurrence, of any event the occurrence, or non-occurrence,
of which would be likely to cause any condition to the obligations of any party
to effect the transactions contemplated hereby not to be satisfied, or (iii) the
failure of any party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it pursuant to this Purchase
Agreement which would be likely to result in any condition to the obligations of
any party to effect the transactions contemplated hereby not to be satisfied;
provided, however, that the delivery of any notice pursuant to this
Section 5.02(b) shall not (x) cure any breach of any representation or warranty
requiring disclosure of such matter prior to the date of this Purchase
Agreement, (y) modify the requirement that, except as expressly provided in this
Purchase Agreement, representations and warranties made as of the date of this
Purchase Agreement shall also be true and correct as of the Closing Date or
(z) otherwise limit or affect the rights and remedies available hereunder to the
Sellers; provided, however, that by participating in the Closing Seller shall be
deemed to waive any breach specified in with any notice delivered pursuant to
this Section 5.02(b) only to the extent that such breach results in Losses to
Seller in excess of $250,000.

 

SECTION 5.03     Public Announcements.

 

Neither the Buyer nor the Sellers shall issue or make any press release or other
public statement with respect to the transactions contemplated hereby without
the prior written approval of the other, except as may be required by Law.

 

20

--------------------------------------------------------------------------------


 

SECTION 5.04     Collection of Receivables; Other Assets; Payment of Current
Liabilities.

 

The Sellers agree that, from and after the Closing, the Buyer shall, subject to
Section 1.05 and Section 1.07, have the right and authority to collect for its
own account or the account of its Affiliates all Receivables which are
transferred and assigned to the Buyer as provided herein, and the Buyer and its
Affiliates shall have the right to endorse with the name of the appropriate
Seller any checks received on account of any such Receivable.  Subject to
Section 1.05 and Section 1.07, the Sellers agree that they will promptly
transfer and deliver to the Buyer any cash or other property which the Sellers
may receive in respect of any receivables to which Buyer is entitled under the
terms of this Purchase Agreement or any other Acquired Asset .  The Buyer agrees
that, from and after the Closing, the Sellers shall, subject to Section 1.05 and
Section 1.07, have the right and authority to collect for their own account or
the account of their Affiliates all Sellers’ Receivables.  Buyer agrees that it
will within five days of receipt transfer and deliver to the Sellers any cash or
other property which the Buyer may receive in respect of any receivables to
which Sellers are entitled under the terms of this Purchase Agreement or any
other Excluded Asset.   The covenants and agreements made in this Section 5.04
shall survive the Closing.

 

SECTION 5.05     Mail.

 

The Sellers agree that, from and after the Closing, the Buyer and its Affiliates
shall have the right and authority to open all mail received by the Business,
even if addressed to a Seller, for processing or forwarding to the appropriate
Seller.  The Buyer shall promptly forward to the Sellers any mail received by it
that does not relate to the Business or that relates to any Excluded Assets or
Excluded Liabilities.

 

SECTION 5.06     Preservation of Books and Records.

 

For a period of six years from the Closing Date consistent with its own records
retention policy:

 

(a)                                  The Buyer shall not dispose of or destroy
any of the Books and Records without first offering to turn over possession
thereof to the Sellers by written notice to the Sellers at least 60 days prior
to the proposed date of such disposition or destruction.

 

(b)                                 The Buyer shall allow the Sellers and their
agents access to all Books and Records on reasonable notice and at reasonable
times at the Buyer’s principal place of business or at any location where any
Books and Records are stored, and the Sellers shall have the right, at their own
expense, to make copies of any Books and Records; provided, however, that any
such access or copying shall be had or done in such a manner so as not to unduly
interfere with the normal conduct of the Buyer’s business.

 

(c)                                  The Buyer shall make available to the
Sellers upon reasonable notice to the Sellers and at reasonable times and upon
written request (A) the Buyer’s personnel to assist the Sellers in locating and
obtaining any Books and Records, and (B) any of the Buyer’s personnel whose
assistance or participation is reasonably required by the Sellers or any of
their Affiliates in anticipation of, or preparation for, existing or future
litigation or other matters in which the Sellers

 

21

--------------------------------------------------------------------------------


 

or any of their Affiliates are involved.  The Sellers shall reimburse the Buyer
for the reasonable out-of-pocket expenses incurred by it in performing the
covenants contained in this Section 5.06.

 

SECTION 5.07     No Negotiation; Other Transactions.

 

(a)           Until such time, if any, as this Purchase Agreement shall be
terminated pursuant to Section 7.01, Sellers shall deal exclusively with Buyers
with respect to the purchase of the Business or any portion thereof, and no
Seller nor any Affiliate, agent, or other Person acting on behalf of either
Seller, shall directly or indirectly solicit, initiate, encourage or entertain
any inquiries or proposals from, discuss or negotiate with or provide any
nonpublic information to any Person (other than the Buyer) relating to a sale of
the Business or any of the Acquired Assets (except such disclosures as may be
required to obtain Third Party Consents).  Sellers agree that Buyer may seek to
restrain or enjoin any activity of Sellers that is in violation of this Section,
and that Sellers waive any defense to the application of such remedies that
might otherwise be available under applicable Laws.

 

(b)           In the event that, after the Closing, Sellers engage in any
discussions regarding the sale of assets or operations that are not part of the
Business, or enter into any agreement that may result in a change in Control of
Parent or the Company, but which sale or change in Control is otherwise
permitted by this Section 5.07, Sellers shall assure, to the reasonable
satisfaction of Buyer, that the purchaser of such assets or operations or the
acquiring or surviving entity in any change of Control, (i) agrees in writing to
fulfill Sellers’ obligations under this Purchase Agreement and under the
Transition Services Agreement and (ii) is willing and able to fulfill such
obligations, as may be required given the anticipated conveyance of assets and
operations or the change in Control, as applicable.  Any failure by Sellers to
provide such assurances shall constitute a forfeiture by Sellers and any such
purchaser of the entire Holdback and any and all rights thereto, and Buyer shall
retain the Holdback free and clear of any claims by Sellers and any such
purchaser to all or any part thereof.  Prior to the 60th day after the Closing
Date, Sellers shall not consummate any transaction that would result in a sale
of all or substantially all of Parent’s assets on a consolidated basis or a
change in Control of Parent, it being understood that consummation of an (i)
unsolicited tender offer or (ii) equity financing or sales of stock by existing
stockholders of Parent which do not result in the ability of any one stockholder
or group of stockholders to elect a majority of the Board of Directors of Parent
will not be deemed to be a change in Control of Parent for purposes of this
Section 5.07(b).

 

SECTION 5.08     Excluded Customer Contracts.

 

(a)           The customers listed on Schedule 5.08 are parties to Excluded
Customer Contracts with the Sellers pursuant to which such customers receive
services from Sellers related to the Business, in addition to other types of
services.  During the fifteen-day period immediately following the Closing,
Buyer shall be entitled to contact such customers for the purpose of discussing
and entering into a contract or other agreement with Buyer for purposes of
providing to such customers the services of the Business.  Sellers agree to
fully cooperate with Buyer in connection therewith as reasonably requested by
Buyer, at Sellers’ expense.  If Buyer fails to give Sellers notification that it
has or intends to enter into any such contract or other agreement with any such
customer for the provision of the services of the Business within the
fifteen-day

 

22

--------------------------------------------------------------------------------


 

period immediately following the Closing, Sellers shall terminate their
agreement with, and the provision of services to, such customer within 60 days
thereafter, or by such earlier time as is practicable under the applicable
Excluded Customer Contract and applicable law.  To the extent Buyer does provide
such notice, Sellers shall cooperate with Buyer to terminate Sellers’ agreement
with respect to any such customer to provide the services of the Business, such
termination to be effective as of the time Buyer reasonably requests in
connection therewith.

 

(b)           Sellers shall, within two business days after the Closing, send
notices to the customers under all Excluded Customer Contracts, other than those
listed on Schedule 5.08, to terminate such Excluded Customer Contracts and
related services with respect to the Business effective within 60 days or such
earlier time as is practicable under each such Excluded Customer Contract and
applicable law.

 

SECTION 5.09     Business Employees.

 

For six months from and after the Closing, Sellers shall give Buyer notice as
promptly as practicable of its intent to terminate the employment of any of
their employees involved in the Business, or of the resignation or other
termination of employment with Sellers by any such employees, for the purpose of
Buyer’s consideration of hiring such employees.  In connection therewith,
Sellers shall provide Buyer with such information relating to such employees as
reasonably requested by Buyer, subject to any confidentiality or other
restrictions on disclosure imposed on Sellers as a matter of Law or contract.

 

SECTION 5.10     Acquired Assets and Excluded Assets.  Any asset (including all
remittances and all mail and other communications) that is or otherwise relates
to an Excluded Asset and that is or comes into the possession, custody or
control of Buyer or any of Buyer’s Affiliates (including its or their successors
in interest or assigns) must forthwith be transferred, assigned and conveyed by
Buyer or such Affiliate to Sellers.  Until such transfer, assignment and
conveyance, Buyer and Buyer’s Affiliates do not have any right, title or
interest in such asset nor may they use the same; rather, they hold such asset
in trust for the benefit of Sellers.  Any asset (including all remittances and
all mail and other communications) that is or otherwise relates to an Acquired
Asset and that is or comes into the possession, custody or control of Sellers or
any of Seller’s Affiliates (including its or their successors in interest or
assigns) must forthwith be transferred, assigned and conveyed by Sellers or such
Affiliate to Buyer.  Until such transfer, assignment and conveyance, Sellers and
Seller’s Affiliates do not have any right, title or interest in such asset nor
may they use the same; rather, they hold such asset in trust for the benefit of
Buyer.

 

SECTION 5.11     Certain Tax Matters.

 

(a)           Buyer and Sellers shall share responsibility for property Taxes
with respect to the Purchased Equipment for 2004 in proportion to the number of
days in the relevant period in which Buyer, on the one hand, and Sellers, on the
other hand, owned the Purchased Equipment.  Sellers shall pay the full amount of
such property Taxes for 2004 when or prior to the time due.  Buyer shall
reimburse Sellers for Buyer’s pro rata portion of such property Taxes within
thirty (30) days after receipt of an invoice for the same, along with
documentation reasonably satisfactory to Buyer evidencing the full amount of
such property Taxes, Buyer’s proportionate

 

23

--------------------------------------------------------------------------------


 

share, and Sellers’ payment of such property Taxes in full to the applicable
Taxing authority; provided, however, that in no event shall Buyer’s
proportionate share exceed $50,000.

 

(b)           Within three months after the Closing Date, Sellers shall take all
necessary actions, and pay all necessary amounts, to cause the full release of
the Tax lien referenced in the first sentence of Section 2.11.  If Sellers fail
to do so, Buyer may take such actions and pay such amounts, and offset all
Losses therefor against the Holdback pursuant to Section 8.02(h) and
Section 1.07(c).

 

ARTICLE VI
CONDITIONS PRECEDENT

 

SECTION 6.01     Conditions to Obligations of Each Party Under This Purchase
Agreement.

 

The respective obligations of each party to effect the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing Date of
the following conditions, any or all of which may be waived by agreement of the
Buyer and the Sellers, in whole or in part, to the extent permitted by
applicable Law:

 

(a)           No Order.  No Governmental Entity or federal or state court of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, executive order, decree, judgment,
injunction or other order (whether temporary, preliminary or permanent), in any
case which is in effect and which prevents or prohibits consummation of the
transactions contemplated hereby; provided, however, that each of the parties
shall use its reasonable efforts to cause any such decree, judgment, injunction
or other order to be vacated or lifted.

 

(b)           No Challenge. There shall not be pending any action, proceeding or
investigation by any Governmental Entity (i) challenging or seeking material
damages in connection with the transactions contemplated hereby, or (ii) seeking
to restrain or prohibit the consummation of the transactions contemplated
hereby.

 

SECTION 6.02     Additional Conditions to Obligations of the Buyer.

 

The obligations of the Buyer to effect the transactions contemplated hereby are
also subject to the satisfaction at or prior to the Closing Date of the
following conditions, any or all of which may be waived by the Buyer in writing,
in whole or in part, to the extent permitted by applicable Law:

 

(a)           Representations and Warranties.  Each of the representations and
warranties of the Sellers contained in this Purchase Agreement shall be true and
correct in all material respects (except that where any statement in a
representation or warranty expressly includes a standard of materiality, such
statement shall be true and correct in all respects giving effect to such
standard) as of the date of this Purchase Agreement, and as of the Closing Date
as though made as of the Closing Date, except that those representations and
warranties which address matters only as of a particular date shall remain true
and correct in all material respects (except that where any statement in a
representation or warranty expressly includes a standard of materiality, such

 

24

--------------------------------------------------------------------------------


 

statement shall be true and correct in all respects giving effect to such
standard) as of such date, and except for (i) changes permitted or contemplated
by this Purchase Agreement, or (ii) in a representation and warranty that does
not expressly include a standard of materiality, any untrue or incorrect
statements therein that, considered in the aggregate, do not indicate a Business
Material Adverse Effect.  The Buyer shall have received a certificate of an
executive officer of each of the Sellers to that effect.

 

(b)           Agreements and Covenants.  The Sellers shall have performed or
complied with, in all material respects, all agreements and covenants required
by this Purchase Agreement to be performed or complied with by them on or prior
to the Closing Date.  The Buyer shall have received a certificate of an
executive officer of each of the Sellers to that effect.

 

(c)           Approvals and Consents.  All consents, waivers, approvals and
authorizations required to be obtained, including the Third Party Consents, and
all filings or notices required to be made, by the Buyer or the Sellers prior to
consummation of the transactions contemplated hereby shall have been obtained
from and made with all required third parties and  Governmental Entities.

 

(d)           Consents Under Key Customer Contracts.  The Company shall have
obtained Third-Party Consents with respect to the assignment to the Buyer of
each of the Assumed Customer Contracts set forth in Schedule 6.02(d) (each such
contract, a “Key Customer Contract”), each in form and substance reasonably
acceptable to Buyer.

 

(e)           Conveyance of Numbers.  The appropriate Seller shall have obtained
Third Party Consents and other agreements with respect to, and can during the
Migration Period transfer or assign the Numbers to Buyer in accordance with the
Transition Services Agreement.

 

(f)            Absence of a Customer MAC.  Buyer shall have confirmed, after
discussions with each of the customers under Key Customer Contracts, that no
Customer MAC is planned or reasonably anticipated to occur within the one-year
period following Closing with respect to any Key Customer Contract.

 

(g)           Revenue Requirement.  The billed revenue (the “Revenue
Requirement”) of the Business during the 30 days immediately prior to Closing
shall be greater than $3.9 million.  In making such determination, any pricing
concessions and/or reductions in purchase commitments made prior to Closing with
respect to the Key Customer Contracts shall be applied as if in effect for such
30-day period.

 

(h)           Other Closing Deliveries.  The Sellers shall deliver to Buyer such
other documents, certificates, instruments and other items that they are
required to deliver at the Closing pursuant to Section 1.09 or as otherwise
reasonably requested by Buyer.

 

SECTION 6.03     Additional Conditions to Obligations of the Sellers.

 

The obligations of the Sellers to effect the transactions contemplated hereby
are also subject to the satisfaction at or prior to the Closing Date of the
following conditions, any or all of which may be waived by the Sellers in
writing, in whole or in part, to the extent permitted by applicable Law:

 

25

--------------------------------------------------------------------------------


 

(a)           Representations and Warranties.  Each of the representations and
warranties of the Buyer contained in this Purchase Agreement shall be true and
correct in all material respects (except that where any statement in a
representation or warranty expressly includes a standard of materiality, such
statement shall be true and correct in all respects giving effect to such
standard) as of date of this Purchase Agreement, and as of the Closing Date as
though made as of the Closing Date, except that those representations and
warranties which address matters only as of a particular date shall remain true
and correct in all material respects (except that where any statement in a
representation or warranty expressly includes a standard of materiality, such
statement shall be true and correct in all respects giving effect to such
standard) as of such date, and except for (i) changes permitted or contemplated
by this Purchase Agreement or (ii) in a representation and warranty that does
not expressly include a standard of materiality, any untrue or incorrect
statements therein that, considered in the aggregate, do not indicate a Buyer
Material Adverse Effect.  The Parent shall have received a certificate of an
executive officer of the Buyer to that effect.

 

(b)           Agreements and Covenants.  The Buyer shall have performed or
complied in all material respects with all agreements and covenants required by
this Purchase Agreement to be performed or complied with by it on or prior to
the Closing Date.  The Sellers shall have received a certificate of an executive
officer of the Buyer to that effect.

 

(c)           Other Closing Deliveries.  The Buyer shall deliver to Sellers such
other documents, certificates, instruments and other items that it is required
to deliver at the Closing pursuant to Section 1.09  or as otherwise reasonably
requested by Sellers.

 

ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER

 

SECTION 7.01     Termination.

 

This Purchase Agreement may be terminated at any time prior to the Closing Date
by written notice by the terminating party to the other party (except if such
termination is pursuant to Section 7.01(a)):

 

(a)           by mutual written agreement of the Buyer and the Sellers;

 

(b)           by either the Buyer or the Sellers, if

 

(i)            the transactions contemplated hereby shall not have been
consummated by the close of business on May 1, 2004 (the “End Date”); provided,
however, that the right to terminate this Purchase Agreement under this
Section 7.01(b)(i) shall not be available to any party whose breach of any
provision of this Purchase Agreement has resulted in the failure of the
transactions contemplated hereby to occur on or before the End Date; or

 

(ii)           there shall be any Law that makes consummation of the
transactions contemplated hereby illegal or otherwise prohibited or any
judgment, injunction, order or decree of any Governmental Entity having
competent jurisdiction enjoining the Buyer or any of the Sellers from
consummating the transactions contemplated hereby is entered and such judgment,
injunction, order or decree shall have become final and nonappealable and, prior
to such

 

26

--------------------------------------------------------------------------------


 

termination, the parties shall have used reasonable efforts to resist, resolve
or lift, as applicable, such judgment, injunction, order or decree;

 

(c)           by the Buyer, if a breach of any representation, warranty,
covenant or agreement on the part of the Sellers set forth in this Purchase
Agreement shall have occurred that would cause the conditions set forth in
Section 6.02(a) or Section 6.02(b) not to be satisfied, and such condition shall
be incapable of being satisfied by the End Date; or

 

(d)           by the Sellers, if a breach of any representation, warranty,
covenant or agreement on the part of the Buyer set forth in this Purchase
Agreement shall have occurred that would cause the conditions set forth in
Section 6.03(a) or Section 6.03(b) not to be satisfied, and such condition shall
be incapable of being satisfied by the End Date.

 

SECTION 7.02     Effect of Termination.

 

Termination of this Purchase Agreement pursuant to Section 7.01 shall terminate
all rights and obligations of the parties hereunder and none of the parties
shall have any liability to the other party hereunder, except that Section 5.03
and Section 7.02 and Article IX and (to the extent necessary) Article X of this
Purchase Agreement shall remain in effect, and provided that nothing herein
shall relieve any party from liability for any breach of any covenant or
agreement in this Purchase Agreement prior to such termination.

 

SECTION 7.03     Amendment.

 

This Purchase Agreement may not be amended except by an instrument in writing
signed by the parties hereto.

 

SECTION 7.04     Extension; Waiver.

 

At any time prior to the Closing Date, the parties hereto may (a) extend the
time for the performance of any of the obligations or other acts of the other
parties hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions contained herein.  Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the party or parties to be bound thereby.  The failure of any party to
assert any of its rights under this Purchase Agreement or otherwise shall not
constitute a waiver of such rights.  Any waiver or extension under this Purchase
Agreement executed by the Parent on behalf of the Sellers shall be deemed to
constitute a waiver or extension by all of the Sellers without further consent
or writing by each of the Sellers individually.

 

ARTICLE VIII
SURVIVAL; INDEMNIFICATION

 

SECTION 8.01     Covenants and Agreements

 

The covenants and agreements contained herein (and any right to indemnification
for breach thereof) shall survive the Closing until the expiration of the
applicable statute of limitations, and shall thereupon expire together with any
right to indemnification for breach

 

27

--------------------------------------------------------------------------------


 

thereof, except to the extent an Indemnification Notice shall have been given
prior to such date in accordance with Section 8.02.

 

SECTION 8.02     Indemnification

 

(a)           Indemnification.  If the Closing shall occur, (i) the Sellers
hereby agree to indemnify and hold harmless the Buyer from and against any and
all Losses which are incurred or suffered by the Buyer by reason of a Buyer
Indemnification Event and (ii) the Buyer hereby agrees to indemnify the Sellers
from and against any and all Losses which are incurred or suffered by the
Sellers or any of them by reason of a Seller Indemnification Event. 
Notwithstanding the foregoing,  (x) with respect to breaches of Sellers’
representations and warranties contained in Section 2.05, Section 2.10,
Section 2.12, Section 2.13, Section 2.16, Section 2.17 and Section 2.18 (the
“Business Representations”) Sellers shall not have liability for indemnification
under this Article VIII until the total of all Buyer’s Losses, incurred with
respect to a Buyer Indemnification Event, exceeds $300,000, and then only for
the amount by which such Buyer’s Losses or Sellers’ Losses exceed $300,000, and
(y) the aggregate liability of Sellers and Buyer, respectively, for
indemnification under this Article VIII for breaches of representations and
warranties shall in no event exceed the amount of the Purchase Price actually
paid by Buyer to Sellers; provided, however, that the limitations contained in
the foregoing clauses (x) and (y) shall not apply and shall not relieve Sellers
or Buyer of any liability in the case of fraud or intentional breach or
misrepresentation in this Purchase Agreement on the part of Sellers or Buyer,
respectively.

 

(b)           Definitions.  “Buyer Indemnification Event” is (i) any breach or
inaccuracy of any representation or warranty made by the Sellers in this
Purchase Agreement or in any Seller Ancillary Agreement, (ii) any breach of any
covenant or agreement made by the Sellers in this Purchase Agreement or in any
Seller Ancillary Agreement, including, without limitation, failure by Sellers to
satisfy any and all Excluded Liabilities and any Losses of Buyer relating to
Sellers’ failure to satisfy any and all Excluded Liabilities when due or
otherwise, (iii) any claim or allegation brought by any stockholder of Parent in
connection with, relating to, or involving the transactions contemplated by this
Purchase Agreement, or (iv) any and all claims, allegations or Losses incurred
or suffered by Buyer relating to any collocation agreement to which either of
the Sellers or their Affiliates is party with iPass Inc., and any licenses
thereunder.  “Seller Indemnification Event” is (i) any breach or inaccuracy of
any representation or warranty made by the Buyer in this Purchase Agreement or
(ii) any breach of any covenant or agreement made by the Buyer in this Purchase
Agreement or any Seller Ancillary Agreement.  “Indemnification Event” is either
a Buyer Indemnification Event or a Seller Indemnification Event as the context
may require.  “Indemnification Notice” is a written notice delivered to the
Sellers by the Buyer, or to the Buyer by the Sellers, which notice states the
Buyer or the Sellers, as applicable, demands indemnification under this
Section 8.02 with respect to Losses arising from a therein-specified
Indemnification Event.  “Losses” are any and all losses, damages, liabilities,
obligations, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) sustained, suffered or incurred by the party
seeking indemnification on account of any Indemnification Event; provided,
however, that in no event shall “Losses” include consequential, incidental,
special, punitive or similar damages, including, without limitation, loss of
profits, goodwill or capital, or downtime expenses..

 

28

--------------------------------------------------------------------------------


 

(c)           Survival.  On the Expiration Date, the Business Representations
and the representations and warranties contained in Section 2.09 and Section
2.14 shall expire, together with any right to indemnification for breach
thereof, except to the extent an Indemnification Notice shall have been given
prior to such date in accordance with this Section 8.02.  The “Expiration Date”
shall be fifteen (15) months from the Closing Date for any Business
Representations and the representations and warranties contained in Section
2.14, and with respect to the representations and warranties made by the Sellers
in Section 2.09 (Taxes), the Expiration Date shall be one month after the
expiration of the applicable statute of limitations.  Each other representation,
warranty, covenant and agreement made in this Purchase Agreement shall survive
the Closing in perpetuity.

 

(d)           Procedure.

 

(i)            In the event that a party shall incur or suffer any Losses (or
shall reasonably anticipate that it shall suffer a Loss) in respect of which
indemnification may be sought by such party (an “Indemnified Party”) pursuant to
the provisions of this Section 8.02 from any other party or parties (each, an
“Indemnifying Party”), the Indemnified Party shall submit to the Indemnifying
Party an Indemnification Notice stating the nature and basis of such claim.  In
the case of Losses arising by reason of any third party claim, the
Indemnification Notice shall be given within 30 days of the filing or other
written assertion of any such claim against the Indemnified Party, but the
failure of the Indemnified Party to give the Indemnification Notice within such
time period shall not relieve the Indemnifying Party of any liability that the
Indemnifying Party may have to the Indemnified Party except to the extent that
the Indemnifying Party is prejudiced thereby.

 

(ii)           The Indemnified Party shall provide to the Indemnifying Party on
request all information and documentation in the Indemnified Party’s possession
(x) that is not privileged and is reasonably necessary and (y) that is critical
(whether or not privileged) to support and verify any Losses which the
Indemnified Party believes give rise to a claim for indemnification hereunder
and shall give the Indemnifying Party reasonable access to all books, Records
and personnel in the possession or under the control of the Indemnified Party
which would have bearing on such claim.

 

(iii)          In the case of third party claims with respect to which an
Indemnification Notice is given, the Indemnifying Party shall have the option
(x) to conduct any proceedings or negotiations in connection therewith, (y) to
take all other steps to settle or defend any such claim and (z) to employ
counsel of the Indemnifying Party’s choosing to contest any such claim in the
name of the Indemnified Party or otherwise; provided that unless a settlement of
a claim contains an unconditional release of the Indemnified Party, no
settlement shall be effected without the advance written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed).  In any event, the Indemnified Party shall be entitled to
participate at its own expense and by its own counsel in any proceedings
relating to any third party claim, and the Indemnified Party shall be entitled
to participate with counsel of its own choice at the expense of the Indemnifying
Party if representation of both parties by the same counsel presents a conflict
of interest or is otherwise inappropriate under applicable standards of
professional conduct.  The Indemnifying Party shall, within 30 days of receipt
of the Indemnification Notice, notify the Indemnified Party of its intention to
assume the defense of

 

29

--------------------------------------------------------------------------------


 

any such claim.  Until the Indemnified Party has received notice of the
Indemnifying Party’s election whether to defend any such claim, the Indemnified
Party shall take reasonable steps to defend (but may not settle) such claim.  If
the Indemnifying Party shall decline to assume the defense of any such claim, or
shall fail to notify the Indemnified Party within 30 days after receipt of the
Indemnification Notice of the Indemnifying Party’s election to defend such
claim, the Indemnified Party shall defend against such claim.  The expenses of
all proceedings, contests or lawsuits in respect of any such claims (other than
those incurred by the Indemnified Party which are referred to in the second
sentence of this subparagraph (iii)) shall be borne by the Indemnifying Party
but only if the Indemnifying Party is responsible pursuant hereto to indemnify
the Indemnified Party in respect of such claim and, if applicable, only to the
extent required by this Section 8.02.  Regardless of which party shall assume
the defense of the claim, the parties agree to cooperate fully with one another
in connection therewith.

 

(e)           No Limitation on Right to Contest.  Nothing in this Section 8.02
shall be construed as a limitation on the Indemnifying Party’s right to contest
in good faith whether the Indemnified Party is entitled to indemnification
pursuant to this Section 8.02 with respect to a particular claim.

 

(f)            Sole Remedy.  From and after the Closing, the indemnification
provided for in this Section 8.02 shall be the sole and exclusive monetary
remedy, whether in contract, tort or otherwise, for any inaccuracy or breach of
any representation or warranty or any breach of any covenant or agreement set
forth in this Purchase Agreement.

 

(g)           Subrogation.  Upon making any payment to the Indemnified Party for
any indemnification claim pursuant to this Section 8.02, the Indemnifying Party
shall be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any third parties with respect to the subject
matter underlying such indemnification claim.

 

(h)           Offset.  In the event of a breach by an Indemnifying Party giving
rise to a claim for indemnification by the Indemnified Party hereunder, the
Indemnified Party shall have the right to withhold, recoup or offset such
amounts from payments due from it to the Indemnifying Party under
Section 1.07(c) or the Transition Services Agreement.  Notwithstanding the
foregoing, any amount offset by Buyer pursuant to this Section 8.02(h) or
Section 1.07(c) which is later determined not to be due and payable by Sellers
to Buyer shall, within five business days after such determination, be paid over
to Sellers, and such payment shall include interest on such amount from the date
such amount would have otherwise been required to have been paid in accordance
with Section 1.07(c) but for such offset until the date repaid to Sellers,
calculated at the actual annual rate of interest, as such rate may adjust from
time to time, actually received by Buyer on such amount.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01     Notices.

 

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered, if delivered

 

30

--------------------------------------------------------------------------------


 

personally, three business days after being mailed by registered or certified
mail (postage prepaid, return receipt requested) or one business day after being
sent by overnight courier (providing proof of delivery), to the parties at the
following addresses:

 

(a)           If to the Buyer:

 

Level 3 Communications, LLC

1025 Eldorado Blvd.

Broomfield, CO  80021

Attention:  General Counsel

 

(b)           If to the Sellers:

 

ICG Communications, Inc.

161 Inverness Drive West

Englewood, CO 80112

Attention:  General Counsel

 

SECTION 9.02     Headings.

 

The headings contained in this Purchase Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Purchase Agreement.

 

SECTION 9.03     Severability.

 

If any term or other provision of this Purchase Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Purchase Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Purchase Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

 

SECTION 9.04     Entire Agreement.

 

This Purchase Agreement (together with the Exhibits, the Business Disclosure
Schedule, and the other documents delivered pursuant hereto) and the
Confidentiality Agreement constitute the entire agreement of the parties and
supersede all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof, and,
except as expressly provided herein, are not intended to confer upon any other
Person any rights or remedies hereunder.  The disclosure of any matter in the
Business Disclosure Schedule shall not be deemed to be a disclosure for any
purposes of this Purchase Agreement except for the representation or warranty to
which such disclosure expressly relates or references.  Any such disclosure
shall expressly not be deemed to constitute an admission by the Sellers or
otherwise to imply that any such matter is material for the purposes of this
Purchase Agreement.

 

31

--------------------------------------------------------------------------------


 

SECTION 9.05     Assignment.

 

This Purchase Agreement shall not be assigned, transferred or otherwise conveyed
by operation of Law, in connection with a sale or lease of assets, merger,
change in Control (regardless, of whether or not a Seller is the “surviving
corporation” as a matter of law, in connection with any merger or change in
Control), or otherwise without the prior written consent of the other parties,
which may be withheld in any party’s sole discretion.  Notwithstanding the
generality of the foregoing, Buyer may assign this Purchase Agreement in whole
or in part (including the right to acquire any or all of the Acquired Assets) to
any Affiliate of Buyer; provided such assignment shall not relieve Buyer of its
duties and obligations to Sellers hereunder, and Sellers may assign this
Purchase Agreement and the Transition Services Agreement after the Closing, in
whole but not in part, pursuant to and in compliance with Section 5.07(b),
provided such assignment shall not relieve Sellers of their duties and
obligations to Buyer hereunder.

 

SECTION 9.06     Parties in Interest.

 

This Purchase Agreement shall be binding upon, inure solely to the benefit of
and be enforceable by each party and their respective successors and assigns
hereto, and nothing in this Purchase Agreement, express or implied, is intended
to or shall confer upon any other Person other than the parties hereto any
right, benefit or remedy of any nature whatsoever under or by reason of this
Purchase Agreement.

 

SECTION 9.07     Mutual Drafting.

 

Each party hereto has participated in the drafting of this Purchase Agreement,
which each party acknowledges is the result of extensive negotiations between
the parties.

 

SECTION 9.08     Expenses.

 

All fees and expenses incurred in connection herewith and the transactions
contemplated hereby shall be paid by the party incurring such expenses, whether
or not the transactions contemplated hereby are consummated.

 

SECTION 9.09     Governing Law.

 

This Purchase Agreement shall be governed by, and construed in accordance with,
the Laws of the State of Colorado applicable to agreements made and to be
performed wholly within such jurisdiction.  Each of the parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of Colorado and of the United States of America, in
each case located in the County of Denver, for any litigation arising out of or
relating to this Purchase Agreement and the transactions contemplated hereby,
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to its respective address set forth in this Purchase
Agreement shall be effective service of process for any litigation brought
against it in any such court.  Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation
arising out of this Purchase Agreement or the transactions contemplated hereby
in the courts of the State of Colorado or the United States of America, in each
case, located in the County of Denver, and

 

32

--------------------------------------------------------------------------------


 

hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such litigation brought in any such court has
been brought in an inconvenient forum.

 

SECTION 9.10     Counterparts.

 

This Purchase Agreement may be executed and delivered in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.  This
Agreement may be transmitted and executed by facsimile, or electronically in a
.pdf file format, and such facsimile or electronically transmitted signatures
shall constitute original signatures for all applicable purposes.

 

SECTION 9.11     Confidentiality.

 

All information delivered to or obtained by or on behalf of any party to this
Purchase Agreement shall be held pursuant to the Confidentiality Agreement.

 

SECTION 9.12     Bulk Sales.

 

The Buyer (on its own behalf and on behalf of its Affiliates and the successors
and assigns of any of the foregoing) hereby waives compliance with any bulk
sales or other similar Laws in any applicable jurisdiction in respect of the
transactions contemplated hereby.

 

SECTION 9.13     Assistance in Proceedings.

 

Each party hereto shall reasonably cooperate with the other parties hereto and
their counsel in the contest or defense of, and make available its personnel and
provide access to such party’s Books and Records in connection with any
proceeding involving or relating to (a) any transaction contemplated by this
Purchase Agreement or (b) any action, activity, incident, occurrence or
transaction on or before the Closing Date involving the Business.

 

SECTION 9.14     Further Assurances.

 

The parties shall cooperate reasonably with each other and with their respective
representatives in connection with any steps required to be taken as part of
their respective obligations under this Purchase Agreement, and shall
(a) furnish upon request to each other such further information, (b) execute and
deliver to each other such other documents; and (c) do such other acts and
things, all as the other party may reasonably request for the purpose of
carrying out the transactions contemplated by this Purchase Agreement.

 

ARTICLE X
DEFINITIONS

 

For purposes of this Purchase Agreement, the following terms, and the singular
and plural thereof, shall have the meanings set forth below:

 

33

--------------------------------------------------------------------------------


 

“Accounts Payable” means any unpaid Liability to any vendor, supplier or
provider of goods or services to the Business for any goods provided or services
rendered, regardless of whether invoiced or billed.

 

“Acquired Assets” is defined in  Section 1.01.

 

“Adjusted Purchase Price” is defined in Section 1.07(a).

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person.

 

“Assumed Customer Contracts” is defined in Section 1.01(a).

 

“Assumed Liabilities” is defined in Section 1.03.

 

“Books and Records” is defined in Section 1.01(e).

 

“Business” means the dial-up ISP business whereby the Company provides dial-up
Internet access to Internet service providers and their customers, excluding the
Company’s direct Internet access and primary rate interface businesses.

 

“Business Contracts” is defined in Section 2.14(a).

 

“Business Disclosure Schedule” is defined in Article II.

 

“Business Intellectual Property” is defined in Section 2.05.

 

“Business Licenses” is defined in Section 2.03(a).

 

“Business Material Adverse Effect” means any event, change or effect that,
individually or when taken together with all other such events, changes or
effects, is or is reasonably expected to be materially adverse to the business,
operations, condition (financial or otherwise), assets or liabilities of the
Business, taken as a whole, other than (i) adverse effects caused by changes in
the economy generally or in securities markets generally or in the Business’
industry in general and not specifically relating to the Business; or (ii) the
loss of personnel or similar occurrences which are the direct and proximate
result of the announcement of this Purchase Agreement and the transactions
contemplated hereby.

 

“Business Representations” is defined in Section 3.01(a)

 

“Business Tax Returns” means all Tax Returns required to be filed by the Sellers
with respect to the Business or the Acquired Assets (without regard to
extensions of time permitted by law or otherwise).

 

“Buyer” is defined in the Preamble to this Purchase Agreement.

 

“Buyer Ancillary Agreements” is defined in Section 3.01(a).

 

34

--------------------------------------------------------------------------------


 

“Buyer Contract” is defined in Section 3.02.

 

“Buyer Indemnification Event” is defined in Section 8.02(b).

 

“Buyer Material Adverse Effect” means any event, change or effect that,
individually or when taken together with all other such events, changes or
effects, is or is reasonably likely to be materially adverse to the business,
operations, condition (financial or otherwise), assets or liabilities of the
Buyer and its Subsidiaries, taken as a whole, other than adverse effects caused
by changes in the economy generally or in securities markets generally or in the
Buyer’s industry in general and not specifically relating to the Buyer.

 

“Buyer’s Receivables” is defined in Section 1.05(a).

 

“Closing” is defined in Section 1.09(a).

 

“Closing Date” is defined in Section 1.09(a).

 

“Closing Period” is the period between the date of this Purchase Agreement and
the Closing Date.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” is defined in the Preamble to this Purchase Agreement.

 

“Confidentiality Agreement” means the Non-Disclosure Agreement dated as of the
Closing Date between Sellers and Buyer.

 

“Control” (including the terms “Controlled by” and “under common Control with”)
means, as used with respect to any Person, possession, directly or indirectly or
as a trustee or executor, of power to direct or cause the direction of
management or policies of such Person (whether through ownership of voting
securities, as trustee or executor, by agreement or otherwise).

 

“Current Liabilities” are the current liabilities respecting the Business
identified in the Most Recent Financial Statements, which liabilities may
include but are not necessarily limited to Accounts Payable, current maturities
of long-term debt, advanced billings and deferred revenue, customer deposits and
other accrued liabilities.

 

“Customer Contract” means any legally binding agreement, contract, lease,
license, or other obligation (whether written or oral and whether express or
implied) pursuant to which either Seller or any of their respective Affiliates
is obligated to provide services or products relating to the Business to a
customer, including, without limitation, all service agreements and contracts
and all amendments, attachments, addenda, schedules, exhibits, service level
agreements, waivers and modifications relating thereto.

 

“Customer MAC” is a statement, intention or action made or reasonably
anticipated in which a customer under a Key Customer Contract reduces or intends
to reduce the volume of its purchases or requests or intends to request pricing
changes, which (if it had been implemented in

 

35

--------------------------------------------------------------------------------


 

the 30-day period prior to Closing) would have caused a failure to satisfy the
Revenue Requirement.

 

“Effective Date” has the meaning given to such term in the Transition Services
Agreement.

 

“Encumbrance” means any lien, pledge, servitude, charge, claim, security
interest, option, mortgage, right of way, easement, encroachment, equitable
interest, right of first refusal or similar restriction, including any
restriction on use, transfer, receipt of income or exercise of any other
attribute of ownership.

 

“End Date” is defined in Section 7.01(b)(i).

 

“Environmental, Health and Safety Liabilities” means any and all Liabilities
arising under or relating to any federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation, each as amended and as now or hereafter in
effect.

 

“Excluded Assets” is defined in Section 1.02.

 

“Excluded Customer Contracts” is defined in Section 1.02(c).

 

“Excluded Liabilities” is defined in Section 1.04(a).

 

“Excluded Numbers” is defined as all telephone numbers of Sellers other than the
Numbers.

 

“Expiration Date” is defined in Section 8.02(c).

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” (including the term “Governmental”) means any
governmental, quasi-governmental or regulatory authority, whether domestic or
foreign.

 

“Holdback” is defined in Section 1.07(b).

 

“Income Tax” means all federal, state, local and foreign income Taxes and
franchise Taxes which are based on net income, and any interest or penalties
thereon.

 

“Indemnification Event” is defined in Section 8.02(b).

 

36

--------------------------------------------------------------------------------


 

“Indemnification Notice” is defined in Section 8.02(b).

 

“Indemnified Party” is defined in Section 8.02(d)(i).

 

“Indemnifying Party” is defined in Section 8.02(d)(i).

 

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, all rights to database
information, and all applications, registrations, and renewals in connection
therewith, (d) all mask works and all applications, registrations, and renewals
in connection therewith, (e) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (f) all
computer software (including data and related documentation), (g) all rights,
including rights of privacy and publicity, to use the names, likenesses and
other personal characteristics of any individual, (h) all other proprietary
rights, and (i) all copies and tangible embodiments thereof (in whatever form or
medium) existing in any part of the world.

 

“IRS” means the United States Internal Revenue Service and its successors.

 

“Key Customer Contract” is defined in Section 6.02(d).

 

“Knowledge” will be deemed to be present with respect to the Sellers when the
matter in question is actually known by any of Jeffrey R. Pearl, Richard L.
Fish, Jr., Michael D. Kallet, Bernard L. Zuroff, and Brian Timmons, after
reasonable inquiry and investigation by such persons.

 

“Law” means all foreign, federal, state and local statutes, laws, ordinances,
regulations, rules, resolutions, orders, tariffs, determinations, writs,
injunctions, awards (including, without limitation, awards of any arbitrator),
judgments and decrees applicable to the specified Person or to the businesses
and assets thereof (including, without limitation, Laws relating to securities
registration and regulation; the sale, leasing, ownership or management of real
property; employment practices, terms and conditions, and wages and hours;
building standards, land use and zoning; safety, health and fire prevention; and
environmental protection, including Environmental Laws).

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

37

--------------------------------------------------------------------------------


 

“License” means any franchise, grant, registration, authorization, license,
tariff, permit, easement, variance, exemption, consent, certificate, approval or
order of any Governmental Entity.

 

“LNP” is defined in Section 1.01(b).

 

“Losses” are defined in Section 8.02(b).

 

“Migration Period” is the period between the Closing and the date that the
Transition Services Agreement is terminated in accordance with its terms.

 

“Most Recent Financial Statements” is defined in Section 2.04(a).

 

“Net Adjustment” is defined in Section 1.07(a).

 

“Non-Competition Agreement” is defined in Section 1.09(c).

 

“Numbers” are the telephone numbers used to provide services pursuant to the
Assumed Customer Contracts listed on Schedule 1.01(b).

 

“Ordinary Course of Business” means ordinary course of business, consistent with
past practices in all material respects.

 

“Parent” is defined in the Preamble to this Purchase Agreement.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or other entity, or a
Governmental Entity.

 

“Proration Time” is defined in Section 1.05(a).

 

“Purchase Agreement” is defined in the Preamble to this Purchase Agreement.

 

“Purchase Price” is defined in Section 1.07(a).

 

“Purchased Equipment” is defined in Section 1.01(c).

 

“Receivables” is defined in Section 1.01(d).

 

“Records” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Related Party Transaction” is defined in Section 2.18.

 

“Retained Number” has the meaning given to such term in the Transition Services
Agreement.

 

“Revenue Requirement” is defined in Section 6.02(g).

 

“Sellers” is defined in the Preamble to this Purchase Agreement.

 

38

--------------------------------------------------------------------------------


 

“Seller Ancillary Agreements” is defined in Section 2.01(a).

 

“Seller Indemnification Event” is defined in Section 8.02(b).

 

“Seller’s Receivable” is defined in Section 1.05(a).

 

“Subsidiary” means a corporation, partnership, joint venture or other entity of
which the Buyer owns, directly or indirectly, at least 50% of the outstanding
securities or other interests the holders of which are generally entitled to
vote for the election of the board of directors or other governing body or
otherwise exercise Control of such entity.

 

“Taxes” (including the terms “Tax” and “Taxing”) means all federal, state, local
and foreign taxes (including, without limitation, income, profit, franchise,
sales, use, real property, personal property, ad valorem, excise, employment,
social security and wage withholding taxes and taxes required to be collected
from customers), all universal service fees and similar regulatory fees, whether
assessed on access lines, revenues or other measures, arising from sales of
telecommunications facilities and services (including, without limitation,
Telecommunications Relay Services surcharges and 911 surcharges), and
installments of estimated taxes, assessments, deficiencies, levies, imports,
duties, license fees, registration fees, withholdings, or other similar charges
of every kind, character or description imposed by any Governmental Entity, and
any interest, penalties or additions to tax imposed thereon or in connection
therewith.

 

“Tax Return” means any federal, state, local, foreign and other applicable
return, declaration, report and information statement with respect to Taxes
required to be filed with the IRS or any other Governmental Entity or Tax
authority or agency.

 

“Third Party Consent” is defined in Section 1.06.

 

“Transition Services Agreement” is defined in Section 1.09(c).

 

[SIGNATURE PAGE FOLLOWS]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer, the Parent and the Company have each caused this
Purchase Agreement to be executed and delivered as of the date first written
above.

 

 

ICG COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ICG TELECOM GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LEVEL 3 COMMUNICATIONS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:  Robert M. Yates

 

 

Title:  Senior Vice President and Assistant

 

 

General Counsel

 

Signature Page to
Asset Purchase Agreement

 

--------------------------------------------------------------------------------
